948 F.2d 782
292 U.S.App.D.C. 190
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Gregory MURPHY, Appellant.
No. 91-3068.
United States Court of Appeals, District of Columbia Circuit.
Nov. 22, 1991.

Before HARRY T. EDWARDS, SILBERMAN and STEPHEN F. WILLIAMS, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.   The court has determined that the issues presented occasion no need for a published opinion.   See D.C.Cir.Rule 14(c).   It is


2
ORDERED AND ADJUDGED that Murphy's sentence be affirmed.   The court clearly understood its authority to depart from the applicable guideline range, as evidenced by its decision in United States v. Hunter, No. 90-0398 (D.D.C. Jan. 25, 1991).   Although Murphy may disagree with the court's determination that this case was distinguishable from Hunter and that a departure was not warranted on the facts presented, that claim is not reviewable on appeal.   See United States v. Hazel, 928 F.2d 420, 424-25 (D.C.Cir.1991).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.